                  IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION
______________________________________________________________________________

MANUEL CRUZ and
IRINA CARMEN NEACSU
Individually and on behalf
of those similarly situated,

       Plaintiffs,
                                                    NO. ____________________
             v.

WESTERN EXPRESS, INC.,                              FLSA COLLECTIVE ACTION
a Tennessee Corporation,                            JURY TRIAL DEMANDED

       Defendant,


                          COLLECTIVE ACTION COMPLAINT

______________________________________________________________________________

Plaintiffs, Manuel Cruz and Irina Carmen Neacsu (“Plaintiffs”), individually, on behalf of

themselves and other similarly situated current and former “over the road” truck driver employees

of Defendant, bring this collective action against Defendant Western Express, Inc., (“Defendant”)

and, allege as follows:

                                    I.      INTRODUCTION

   1. This lawsuit is brought against Defendant as a collective action under the Fair Labor

       Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid minimum wages and

       other damages owed to Plaintiffs and other similarly situated current and former

       employees, also known as “over the road” truck drivers, who are members of a class as

       defined herein and currently or previously employed by Defendants.




                                               1

     Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 1 of 13 PageID #: 1
                                II.          JURISDICTION AND VENUE

     2. The FLSA authorizes court actions by private parties to recover damages for violations of

         the FLSA’s wage and hour provisions. Jurisdiction over Plaintiffs’ FLSA claims are based

         on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

     3. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiffs

         were employed by Defendant in this district at all times relevant to this action, Defendant

         regularly conducted and continues to conduct business in this district and has engaged and

         continue to engage in wrongful conduct alleged herein in this district, during all material

         times in this cause.

                                      III.     CLASS DESCRIPTION

     4. Plaintiffs bring this action on behalf of themselves and the following similarly situated

         persons:

                All current and former “over the road” truck drivers of Defendant in

                the United States who work (or have worked) for Defendant at any

                time during the applicable limitations period covered by this

                Collective Action Complaint (i.e. two years for FLSA violations

                and, three years for willful FLSA violations) up to and including the

                date of final judgment in this matter, and who is the Named Plaintiff

                or elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. §

                216(b). (Collectively, “the class”) 1




1
    Plaintiffs reserve the right to modify or amend the Class Description upon newly discovered
    information gathered through the discovery process.
                                                     2

       Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 2 of 13 PageID #: 2
                                    IV.       PARTIES

5. Defendant Western Express, Inc., is a Tennessee Corporation with its principal corporate

   office located at 7135 Centennial Pl, Nashville, TN 37209-1033. Defendant has been an

   “employer” of Plaintiffs and similarly situated employees, as that term is defined in the

   FLSA, 29 U.S.C. §203(d), during the relevant period to this action. According to the

   Tennessee Secretary of State, Defendant may be served through its registered agent for

   service of process: Roland M. Lowell, 7135 Centennial Pl, Nashville, TN 37209-1033.

6. Plaintiff Manuel Cruz was employed by Defendant as an “over the road” truck driver

   within this district during the relevant period herein. (Plaintiff Cruz’s Consent to Join this

   collective action is attached hereto as Exhibit A.)

7. Plaintiff Neacsu was employed by Defendant as an “over the road” truck driver within this

   district during the relevant period herein. (Plaintiff Neacsu’s Consent to Join this collective

   action is attached hereto as Exhibit A.)

                          V.      FACTUAL BACKGROUND

8. Defendant is an asset-based truckload carrier headquartered in Nashville, Tennessee with

   terminals and facilities throughout the United States. Defendant owns and operates a fleet

   of over 2800 power units and over 6500 trailers that are 100% GPS trackable.

9. The primary function of Defendant’s business is to haul freight across the United States.

10. Defendant has been the “employer” of Plaintiffs and those similarly situated within the

   meaning of 29 U.S.C. § 203(d) during all times relevant to this collective action lawsuit.

11. Defendant has employed Plaintiffs and those similarly situated and was responsible for

   establishing and administering their pay during all times relevant to this collective action

   lawsuit.



                                              3

 Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 3 of 13 PageID #: 3
12. The decisions regarding the compensation of Plaintiffs and other members of the class and,

   other terms of employment, were made through a centralized management team at its

   corporate center in Nashville, Tennessee.

13. On information and belief, Defendant has had a centralized, unified and common plan,

   policy and practice (scheme) of failing to compensate Plaintiffs and putative class members

   minimum wage compensation for all hours worked. Specifically, Defendant failed to

   compensate Plaintiffs and putative class members at all for time spent working during its

   initial orientation program. In addition, Defendant failed to compensate Plaintiffs and

   putative class members at all for time spent working during it’s over-the-road training

   program.

14. Accordingly, Plaintiffs’ and Class Members’ minimum wage claims are unified by

   common theories of Defendant’s FLSA statutory violations.

15. At all times material to this action, Plaintiffs and those similarly situated are or have been

   “employees” of Defendant as defined by Section 203(e)(1) of the FLSA and, worked for

   Defendant within the territory of the Unites States within three (3) years preceding the

   filing of this lawsuit.

16. At all times material to this action, Defendant has been an enterprise engaged in commerce

   or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA,

   with annual revenue in excess of $500,000.00.

17. At all times material to this action, Defendant has been an “employer” as defined by the

   FLSA because it is an enterprise engaged in interstate commerce and its employees are

   engaged in interstate commerce.




                                              4

  Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 4 of 13 PageID #: 4
18. Although at this stage Plaintiffs are unable to state the exact amount owed to him and other

   members of the class, they believe such information will become available during the

   course of discovery. However, when an employer fails to keep complete and accurate time

   records, employees may establish the hours worked solely by their testimony and the

   burden of proof of overcoming such testimony shifts to the employer.

                  VI.     COLLECTIVE ACTION ALLEGATIONS

19. Plaintiffs bring this action on behalf of themselves and the class as a collective action

   pursuant to the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

20. The claims under the FLSA may be pursued by those who opt-in to this case under 29

   U.S.C. § 216(b).

21. Plaintiffs’ and putative class members’ minimum-wage claims are unified by common

   theories of Defendant’s FLSA statutory violations.

22. The members of the class are so numerous that joinder of all other members of the class is

   impracticable. While the exact number of the other members of the class is unknown to

   Plaintiffs at this time and can only be ascertained through applicable discovery, they

   believe there are at least a hundred individuals in the putative class.

23. The claims of Plaintiffs are typical of the claims of the class. Plaintiffs and other members

   of the class were subjected to the same operational, compensation and timekeeping policies

   and practices of Defendant, without being paid for all their aforementioned training and

   orientation work at the applicable FLSA minimum wage.

24. As a result, the claims of Plaintiffs and members of the class are unified by common

   theories of Defendant’s FLSA statutory violations.




                                             5

  Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 5 of 13 PageID #: 5
25. Common questions of law and fact exist as to the class which predominate over any

   questions only affecting other members of the class individually and include, but are not

   limited to, the following:

           •       Whether Plaintiffs and other members of the class were expected and/or
                   required to perform work without being paid full compensation;

           •       Whether Defendant failed to pay Plaintiffs and the other members of the
                   class the applicable FLSA minimum wage for all work performed;

           •       The correct statutes of limitations for the claims of Plaintiffs and other
                   members of the class;

           •       Whether Plaintiffs and other members of the class are entitled to damages
                   from Defendant, including but not limited to liquidated damages, and the
                   measure of the damages; and,

           •       Whether Defendant is liable for interest, attorneys’ interest, fees, and costs
                   to Plaintiffs and the class.

26. Plaintiffs will fairly and adequately protect the interests of the class as his interests are

   aligned with those of the other members of the class. Plaintiffs have no interests adverse

   to the class, and they have retained competent counsel who are experienced in collective

   action litigation.

27. The collective action mechanism is superior to the other available methods for a fair and

   efficient adjudication of the controversy. The expenses, costs, and burden of litigation

   suffered by individual other members of the class in a collective action are relatively small

   in comparison to the expenses, costs, and burden of litigation of individual actions, making

   it virtually impossible for other members of the class to individually seek address for the

   wrongs done to them.




                                             6

  Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 6 of 13 PageID #: 6
28. Plaintiffs and other members of the class have suffered and will continue to suffer

   irreparable damage from the unlawful policies, practices, and procedures implemented by

   Defendant.

29. At all times relevant, Defendant had actual and/or constructive knowledge of willfully

   refusing to pay the federal applicable minimum wage to Plaintiffs and other members of

   the class for all hours worked.

30. At all times relevant, Defendant did not have a good faith basis for its failure to pay the

   federal applicable minimum wage to Plaintiffs and other members of the class.

                                        COUNT I

     FLSA VIOLATIONS – FAILURE TO PAY MINIMUM WAGE DURING
                 DEFENDANT’S ORIENTATION PROGRAM
                        (On Behalf of the Class)

31. Plaintiffs, on behalf of themselves and other members of the class, repeat and re-allege

   Paragraphs 1 through 30 above, as if they were fully set forth herein.

32. Defendant required its newly hired drivers to attend a multi-day orientation program at its

   locations throughout the United States, including at its locations in Nashville, Tennessee,

   among other locations.

33. During this initial orientation program, Defendant required Named Plaintiffs and Initial

   Orientation putative Plaintiffs to attend classes regarding the rules and procedures of

   Defendant. The classes lasted approximately 9-10 hours per day.

34. In addition to attending the orientation classes, Defendant required Named Plaintiffs and

   putative class members to meet with Defendant’s employees and agents about the rules,

   practices, and procedures of Defendant outside of class.




                                             7

 Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 7 of 13 PageID #: 7
35. Defendant Western informed Named Plaintiffs and Initial Orientation Plaintiffs that upon

   successful completion of the orientation program, they were guaranteed a job with

   Defendant.

36. Upon successful completion of the multi-day orientation program, Defendant Western

   informed Named Plaintiffs and putative class members that they were “hired.”

37. Defendant failed to pay Named Plaintiffs and putative class members at least minimum

   wage during the orientation period.

38. Consistent with Defendant Western’s policies, upon his initial hiring by Defendant

   Western, Named Plaintiffs were required to attend an approximately week-long orientation

   program in Nashville, Tennessee. During this orientation program, Named Plaintiffs

   attended orientation class every day for approximately one week which lasted 9-10 hours

   per day. Named Plaintiffs were further required to engage in other compensable work

   during this period, including meeting with Defendant Western’s employees and agents

   about the rules, practices, and procedures of Defendant Western outside of class. Named

   Plaintiffs were not paid for this orientation period.

39. Consistent with Defendant’s policies, upon his initial hiring by Defendant Western, Named

   Plaintiffs were required to attend an approximately week-long orientation program in

   Nashville, Tennessee

40. Due to Defendant’s aforementioned willful FLSA violations and, lack of a good faith basis

   in committing such violations, Plaintiffs and the other members of the class are entitled to

   recover from Defendant compensation for unpaid minimum wages, an additional equal

   amount as liquidated damages, as well as interest, reasonable attorneys’ fees, costs, and




                                             8

 Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 8 of 13 PageID #: 8
   disbursements relating to this action for the three-year statutory period under the FLSA, 29

   U.S.C. § 216(b).

                               COUNT II
      FAILURE TO PAY MINIMUM WAGE DURING DEFENDANT WESTERN’S
                          TRAINING PROGRAM

41. Plaintiffs, on behalf of themselves and other members of the class, repeat and re-allege

   Paragraphs 1 through 40 above, as if they were fully set forth herein.

42. Following the Initial Orientation Period, Defendant required certain drivers to participate

   in an over-the-road training program lasting at least thirty (30) days.

43. Named Plaintiffs were required to participate in the over-the road training program.

44. During Defendant’s Training Program, Defendant required Named Plaintiffs and putative

   class members to train with an over-the-road truck driver of Defendant.

45. Upon information and belief, Defendant did not compensate Named Plaintiffs and

   putative class members at the applicable FLSA minimum wage rate of pay for all such

   training time.

46. During Defendant’s Training Program, Named Plaintiffs and putative class members

   reported their status to Defendant via the Qualcomm computer in the truck.

47. Upon information and belief, the Qualcomm messages were received by Defendant

   Western in a single centralized location in Tennessee.

48. During Defendant Western’s Training Program, Named Plaintiffs and putative class

   members were required to remain over-the-road in or in the general proximity of their

   assigned truck more than twenty-four (24) consecutive hours.




                                             9

 Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 9 of 13 PageID #: 9
49. During Defendant Western’s Training Program, Named Plaintiffs and putative class

   members were required to remain on assignment continually for more than twenty-four

   (24) hours. (See 29 C.F.R. § 785.22).

50. Named Plaintiffs and putative class members spent 7 days over-the-road each workweek

   during the time they worked in Defendant’s Training Program.

51. Named Plaintiffs and putative class members were required to be over-the-road the entire

   seven (7) day periods on a continuous tour of duty.

52. Throughout these seven (7) day periods, Named Plaintiffs and putative class members

   were required to remain on or near the truck and under the control of Defendant to assist in

   driving cargo along with his/her trainer/co-driver.

53. Even when the truck was not moving, Named Plaintiffs and putative class members were

   required to remain in or near the truck to protect Defendant’s truck and its cargo.

54. Additionally, Named Plaintiffs and putative class members worked even when logged “off

   duty” per Department of Transportation (“DOT”) regulations, and they are entitled to

   compensation because they were engaging in compensable work by virtue of being on a

   continuous tour of duty lasting more than 24 hours and were engaged in mandatory and

   compensable travel time.

                         CAUSE OF ACTION NO. 3
        FAILURE TO PAY MINIMUM WAGE FOR ALL HOURS WORKED BY
                          MILEAGE PLAINTIFFS

55. The foregoing paragraphs are incorporated herein as if set forth in full.

56. Drivers who are not required to complete Defendant Western’s Training Program and/or

   drivers who have completed the program successfully are provided a truck by Defendant

   Western and were paid a per-mileage rate for each mileage driven.



                                             10

Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 10 of 13 PageID #: 10
57. Named Plaintiff Cruz completed training and worked for Defendant Western as an over-

   the-road driver during the statutory period.

58. Defendant Western did not compensate Named Plaintiff Cruz and putative class members

   at the applicable FLSA minimum wage rate of pay for all such driver-related time.

59. Defendant paid Named Plaintiff Cruz and putative class members low mileage rates which,

   when averaged over the total number of hours worked per workweek, equated to less than

   minimum wage.

60. Named Plaintiff Cruz and putative class members reported their status to Defendant

   Western via the Qualcomm computer in the truck.

61. During this time, Named Plaintiff Cruz and putative class members were required to remain

   on assignment continually for more than 24 hours. (see 29 C.F.R. § 785.22)

62. Per 29 C.F.R. § 785.22, the maximum amount of time an employer may dock an employee

   who is on assignment for more than 24 hours for sleeping and meal periods is 8 hours per

   day. The remaining amount of time (16 hours per day) is work time and must be paid.

63. While over-the-road, Named Plaintiff Cruz and putative class members were confined to

   the general vicinity of their assigned truck for more than 24 consecutive hours.

64. Per the applicable federal minimum wage, Defendant Western was required to compensate

   Named Plaintiff Cruz and putative class members at least $116 per day ($7.25 x 16 hours).

65. Nevertheless, Defendant Western failed to implement a proper fail-safe compensation

   system to ensure that Named Plaintiff Cruz and putative class members were paid at least

   the minimum wage during workweeks where, for various reasons, they did not log enough

   miles to receive over the minimum wage by virtue of their mileage rate.




                                            11

Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 11 of 13 PageID #: 11
   66. Even when the truck was not moving, Named Plaintiff Cruz and putative class members

        were required to remain in or near the truck to protect Defendant Western’s truck and its

        cargo.

   67. Because of the failure of Defendant Western to pay Named Plaintiffs Cruz and putative

        class members based upon hours worked, and because the per-mile pay resulted in pay

        below minimum wage, Defendant Western regularly paid Named Plaintiff Cruz and

        putative class members below the federal minimum wage.

                                    PRAYER FOR RELIEF

        Whereas, Plaintiffs, individually, and/or on behalf of themselves and all other similarly

situated members of the class, request this Court to grant the following relief against Defendant:


   A.    Designation of this cause as a collective action on behalf of the class and promptly issue

         notice pursuant to 29 U.S.C. § 216(a), apprising class members of the pendency of this

         action and permitting other members of the class to assert timely FLSA claims in this

         action by filing individual Consents under 29 U.S.C. § 216(b);

   B.    On Counts I, II, and III an award of compensation for unpaid minimum wages to

         Plaintiffs and the other members of the class at the applicable FLSA minimum wage rate

         of pay;

   C.    On Counts I, II, and III an award of liquidated damages to Plaintiffs and other members

         of the class;

   D.    On Counts I, II, and III an award of prejudgment and post-judgment interest at the

         applicable legal rate to Plaintiffs and other members of the class;




                                                12

    Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 12 of 13 PageID #: 12
   E.    On Counts I, II, and III, an award of costs, expenses, and disbursements relating to this

         action together with reasonable attorneys’ fees and expert fees to Plaintiffs and other

         members of the class;

   F.    On Counts I, II, and III, a ruling that the three-year statutory period for willful violations

         under the FLSA shall apply in this action, and

   G.    Such other general and specific relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all issues so triable.



Dated: July 9, 2019                   Respectfully submitted,


                                              /s/ Gordon E. Jackson
                                              Gordon E. Jackson (TN BPR #08323)
                                              J. Russ Bryant (TN BPR #33830)
                                              Robert E. Turner, IV (TN BPR #35364)
                                              Nathanial Bishop (TN BPR # 35944)
                                              Robert E. Morelli, III (TN BPR #037004)
                                              JACKSON, SHIELDS, YEISER & HOLT
                                              262 German Oak Drive
                                              Memphis, Tennessee 38018
                                              Tel: (901) 754-8001
                                              Fax: (901) 759-1745
                                              gjackson@jsyc.com
                                              jholt@jsyc.com
                                              rbryant@jsyc.com
                                              rturner@jsyc.com
                                              nbishop@jsyc.com
                                              rmorelli@jsyc.com

                                              ATTORNEYS FOR PLAINTIFFS




                                                 13

    Case 3:19-cv-00575 Document 1 Filed 07/09/19 Page 13 of 13 PageID #: 13
